DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 29 and 38 are objected to because of the following informalities: Claim 38 depends on claim 1, which is a cancelled claim.  
Claim 29 recites “(Page 40, lines 10-17)” after the end of the claim.  This appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation “the water-insoluble polymer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 27 depends in claim 25, which does not recite any water-insoluble polymer.
Claim 31 recites the limitation “the polyethylene oxide polymer in the active layer has an average molecular weight of about 200K” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 recites an average molecular weight of the polyethylene oxide polymer in the active layer that is outside of the range recites in claim 31, namely, from about 100,000Da to 300,000Da.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation of the molecular weight, and the claim also recites the narrower statement of the limitation. 
Claims 34 and 39 recite a Markush language.  The proper phrasing should read “selected from the group consisting of…and” not “selected from the group consisting of…or”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-39 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 and 20 of copending Application No. 17/508,034 (‘034).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘034 reference teaches an osmotic-controlled oral pharmaceutical composition providing delayed release of methylphenidate or a pharmaceutically acceptable salt thereof, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 400,000 Da to about 900,000 Da, (ii) the active layer comprises methylphenidate or a pharmaceutically acceptable salt thereof, and at least one polyethylene oxide polymer having an average molecular weight of from about 100,000 Da to about 300,000 Da, (iii) the push layer comprises at least one polyethylene oxide polymer having an average molecular weight of greater than or equal to 1000,000 Da; b) a semipermeable membrane, containing at least one orifice and surrounding the core, wherein the layers in the multilayer core are placed in 
Thus, it would have been prima facie obvious to one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘034 application.  This is because the ‘034 application discloses an osmotic oral composition similar to that of the present claims, namely, an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of methylphenidate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17,465,972 (‘972).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘972 application teaches an oral pharmaceutical composition providing a pulsatile release of a first drug and a second drug, the composition comprising: a) a multilayer core comprising layers in the following order: (i) a first placebo layer comprising at least one polyethylene oxide polymer having an average molecular weight of from about 400,000 Da to about 900,000 Da, (ii) a first active layer comprising a first drug, and at least one polyethylene oxide polymer having a molecular weight of less than or equal to 300,000 Da, (iii) a second placebo layer 
Thus, it would have been prima facie obvious to one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘972 application.  This is because the ‘972 application discloses an osmotic oral composition similar to that of the present claims, namely, an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of methylphenidate. 



Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,898,431 (‘431).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘431 patent teaches an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 600,000 Da to about 900,000 Da, (ii) the active layer comprises a drug, and at least one polyethylene oxide polymer having a molecular weight of from about 100,000 Da to about 300,000 Da, (iii) the push layer comprises at least one polyethylene oxide polymer having an average molecular weight of greater than or equal to 1000,000 Da, and at least one osrnogen; and b) a semipermeable membrane containing an orifice and surrounding the multilayer core, wherein the layers in the multilayer core are placed in the following order: the placebo layer in fluid communication with the orifice in the semipermeable membrane; the active layer; and the push layer facing away from the orifice, wherein the semipermeable membrane is present in an amount of from about 10 wt % to about 20 wt % coating weight gain, based on the total weight of the multilayer core, wherein the drug is selected from the group consisting of amphetamines, methylphenidate, diltiazem, carbamazepine, metoprolol, oxprenolol, nifedipine, albuterol, .
Thus, it would have been prima facie obvious to one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘431 patent.  This is because the ‘431 patent discloses an osmotic oral composition similar to that of the present claims, namely, an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of methylphenidate. 

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,980,738 (‘738).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘738 patent teaches an osmotic-controlled oral pharmaceutical composition providing delayed extended release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 600,000 Da to about 900,000 Da, (ii) the active layer comprises a drug, and at least one polyethylene oxide , wherein the layers in the multilayer core are placed in the following order: the placebo layer in fluid communication with the at least one orifice in the semipermeable membrane; the active layer; and the push layer facing away from the at least one orifice, wherein the drug is selected from the group consisting of amphetamines, methylphenidate, diltiazem, carbamazepine, metoprolol, oxprenolol, nifedipine, albuterol, phenylpropanolamine, pseudoephedrine, chlorpheniramine maleate, prazosin, doxazosin, verapamil, oxybutynin chloride, isradipine, hydromorphone, paliperidone, modafinil, armodafinil, liothyronine, oseltamivir (Tamiflu), rifamycin, and glipzide, wherein the osmogen in the push layer is present in an amount of from about 5 w % to about 40 wt %, based on total weight of the push layer, wherein the composition provides a lag time of at least about 4 hours during which the composition releases no more than 10% of the drug.
Thus, it would have been prima facie obvious to one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘738 patent.  This is because the ‘738 patent discloses an osmotic oral composition similar to that of the present claims, namely, an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of methylphenidate. 

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,000,471 (‘471).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘471 patent teaches an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayered core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one low molecular weight polyethylene oxide polymer having an average molecular weight of from about 600K to about 900K, (ii) the active layer comprises a drug, and at least one low molecular weight polyethylene oxide polymer having an average molecular weight of less than or equal to 300K, (iii) the push layer comprises an osmogen and at least one high molecular weight polyethylene oxide polymer having an average molecular weight of greater than or equal to 1M; and b) a semipermeable membrane, containing an orifice and surrounding the core, wherein the layers in the multilayer core are placed in the following order: the placebo layer in fluid communication with the orifice in the semipermeable membrane; the active layer; and the push layer facing away from the orifice, wherein the composition provides a lag time of at least 4 hours.  Methylphenidate is found in claim 2.
Thus, it would have been prima facie obvious to one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘471 patent.  This is because the ‘471 patent discloses an osmotic oral composition similar to that of the present claims, namely, an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of methylphenidate. 
Claims 25-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,166,906 (‘906).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘906 patent teaches an osmotic-controlled oral pharmaceutical composition providing delayed release of a therapeutically effective amount of a drug, the composition comprising: a) a multilayer core comprising a placebo layer, an active layer, and a push layer, wherein: (i) the placebo layer comprises at least one polyethylene oxide polymer having an average molecular weight of from about 600K Da to about 900K Da, or intermediate values thereof, (ii) the active layer comprises at least one drug, and at least one polyethylene oxide polymer having an average molecular weight of less than or equal to 300K Da, (iii) the push layer comprises at least one osmogen and at least one polyethylene oxide polymer having an average molecular weight of greater than or equal to 1M Da; and b) a semipermeable membrane, containing at least one orifice and surrounding the core, wherein the layers in the multilayer core are placed in the following order: the placebo layer in fluid communication with the at least one orifice in the semipermeable membrane; the active layer; and the push layer facing away from the at least one orifice, wherein the composition when tested for dissolution in about 900 ml of a dissolution medium comprising about 0.01N HC1, using USP Apparatus II (sinkers) at about 50 rpm and about 37.degree. C., provides a lag time of at least 4 hours during which the composition releases no more than 10% of the drug.  Methylphenidate is found in claim 2.
Thus, it would have been prima facie obvious to one of ordinary skills in the art to obtain the claimed invention given the claims of the ‘906 patent.  This is because the 

Relevant Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhatt et al. and Scicinski et al. teach an osmotic device for controlled release of methylphenidate.  The references however, do not teach the claimed osmotic device having the claimed placebo layer arranging in the order recited in claim 25. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615